     Case 1:20-cv-00192-DMT-CRH Document 1 Filed 10/20/20 Page 1 of 5




                IN THE UNITED STATES DISTRCT COURT
                 FOR THE DISTRICT OF NORTH DAKOTA

Timothy Churchill,                         )
            Plaintiff                      )
                                           )
           v.                              )           COMPLAINT
                                           )
Marathon Petroleum Company LP,             )
              Defendant                    )

Comes now the Plaintiff, Timothy Churchill, by and through his attorney,
Thomas D. Fiebiger, and for his Complaint alleges and states as follows:
  1. Plaintiff Timothy Churchill (hereinafter “Churchill”) at all times
     relevant was employed as a Maintenance Supervisor for Defendant
     Marathon Petroleum Company LP (hereinafter “Marathon”).

  2. Marathon is an employer located at 2972 G Street, Dickinson, North
     Dakota. Marathon is an employer under Title VII of the Civil Rights
     Act of 1964, as amended. 42 U.S.C. §2000e.

  3. This court has jurisdiction pursuant to 28 U.S.C. §1331, federal
     question jurisdiction.

  4. Churchill is asserting a claim of retaliation in violation of his right to
     equal opportunity and his opposition to discrimination and complaint of
     discrimination under Title VII of the Civil Rights Act of 1964, as
     amended. 42 U.S.C. §2000e-3(a).

  5. Churchill had filed a charge of discrimination/retaliation with the U.S.
     Equal Employment Opportunity Commission, more than 180 days have
     passed since the filing of the charge, and he has complied with all
     administrative requirements.

  6. In late summer/early fall of 2018, Mike Hutton, Marathon’s Fleet
     Operations Senior Manager, came to Churchill’s office and asked him
     why Marathon was spending so much money on Fastenal products out
     of Marathon’s Sidney, Montana location. This was one of the locations
     Churchill managed. Churchill advised Hutton he was not aware of any
   Case 1:20-cv-00192-DMT-CRH Document 1 Filed 10/20/20 Page 2 of 5




   large purchases being made for the maintenance operation but that he
   would check.

7. Churchill had forgotten to check on it and a few weeks later Hutton
   again asked Churchill why Marathon was spending so much,
   elaborating that in comparison to other locations Marathon had been
   spending four times as much at the Sidney location.

8. Churchill followed up, contacting the mechanics at the Sidney location.
   Nathan Hull advised Churchill that he had not ordered anything from
   Fastenal for the Sidney location. Churchill then followed up with Joe
   DeAngelo, the other mechanic working out of the Sidney office and
   asked him if he had been placing large orders with Fastenal. DeAngelo
   said “No, I was going to give you a call because I received a phone call
   from Melanie, the Fastenal representative for our Sidney store.”
   Melanie told DeAngelo that she won’t return to the Sidney location to
   do another inventory because Tom Dufek, the Marathon trucking
   supervisor for the Sidney location, had been sending her inappropriate
   messages and inappropriate pictures and she did not feel safe to be
   there alone with him. Dufek was a peer of Churchill and they both
   reported to Hutton.

9. It became clear to Churchill that Dufek had been placing large orders
   with Melanie at Fastenal to ingratiate himself to her – and then he
   started sending her inappropriate and unwelcome messages and
   pictures. DeAngelo advised Churchill that Melanie was requesting to
   talk with someone at Marathon about this unwelcome harassing
   behavior.

10. At that point, Churchill ended his conversation with DeAngelo and
    called his supervisor, Hutton. Churchill reported to Hutton what
    DeAngelo had told him about the inappropriate and harassing actions
    of Dufek, as well as Melanie’s concerns and distress.

11. Churchill heard nothing more from Hutton after reporting the
    harassment. However, several months after Churchill complained to
    Hutton about the sexual harassment of the Fastenal salesperson, he
    was placed on administrative leave for allegedly violating a company
    policy that did not exist.
   Case 1:20-cv-00192-DMT-CRH Document 1 Filed 10/20/20 Page 3 of 5




12. Hutton told Churchill that Churchill was being placed on leave because
    he had been required to put two mechanics he supervised on a three-
    day suspension for violating Marathon’s cell phone policy. However, the
    incident in question had been handled by Churchill exactly as his
    supervisor directed him to handle it.

13. When Churchill learned of the potential cell phone policy violation, he
    had never had to reprimand an employee for a cell phone issue and he
    turned to Jamie Kern, the Marathon Human Resources representative
    for transportation, for advice. Churchill specifically asked Kern if there
    was a policy requiring him to give the mechanics three days off for a
    policy violation. Kern advised Churchill that there was no disciplinary
    guideline in place that required Churchill to give them three days off
    and that he could just give them a written warning. Churchill did as he
    was instructed by HR and gave the mechanics written warnings.

14. Churchill was specifically told by Kern that there was no such policy
    and he followed Kern’s advice and instructions.

15. When Churchill received a call from Jared Hanis, Senior
    Transportation Maintenance Manager for Marathon, advising him that
    he was being placed on administrative leave for not reprimanding the
    mechanics as per company policy by giving them three days off without
    pay, Churchill explained to Hanis that he had spoken with Kern, the
    HR person for Transportation, and advised Hanis of the content of that
    conversation.

16. Despite his conversation with Hanis and doing as his supervisor had
    instructed, Churchill was placed on administrative leave.

17. The reasons for Churchill’s placement on administrative leave and
    being subject to discipline were manufactured by Marathon and in
    retaliation for Churchill’s reporting of the sexual harassment of the
    female salesperson.

18. When Marathon put Churchill on administrative leave, they took away
    Churchill’s company laptop, company cards, company vehicle and
    escorted him off the company property.
   Case 1:20-cv-00192-DMT-CRH Document 1 Filed 10/20/20 Page 4 of 5




19. Hanis had spoken with a few of the mechanics Churchill supervised
    and assured them that this would not be grounds for Churchill’s
    termination.

20. While out on administrative leave, Churchill still had access to his
    company email. During that time Churchill received the Marathon
    annual Code of Business Conduct email. That is an email sent to
    employees annually, giving Marathon employees the opportunity to
    report to the company any wrongdoing.

21. Churchill took the opportunity to file what he believed to be a
    confidential statement, reporting to the company that one of its
    trucking supervisors was a sexual harasser. Churchill relayed the
    above facts about what had happened to Melanie, the Fastenal
    salesperson and his reporting to his boss (Hutton) the facts as relayed
    to him by DeAngelo, including the fact that Melanie was sent
    inappropriate emails and pictures by a company manager, Dufek.

22. A few days after Churchill submitted his email statement to
    Marathon, he was advised by Hanis that Hanis would be flying in from
    San Antonio on Monday, January 28, 2019, and he wanted to meet with
    Churchill upon his arrival.

23. When Churchill arrived at Marathon’s Dickinson, North Dakota office
    on January 28, 2019, Churchill had a conversation with Hutton.
    Hutton informed Churchill that Hanis was running a little late. As
    soon as Hanis arrived he informed Churchill that his employment with
    Marathon was being terminated because of the policy violation. Hanis
    asked Hutton if he had the paperwork for Churchill to sign and Hutton
    told him there was nothing. Churchill then stood up and left.

24. Churchill was retaliated against and fired for doing his job and
    reporting the sexual harassment/discrimination of one of Marathon’s
    salespeople by one of Marathon’s managers. The actions of Marathon
    were done in violation of 42 U.S.C. §2000e-3(a).

25. As a result of Marathon’s illegal actions Churchill has sustained lost
    income, emotional distress damages, attorney’s fees and court costs.

26. Churchill requests a trial by jury.
     Case 1:20-cv-00192-DMT-CRH Document 1 Filed 10/20/20 Page 5 of 5




Plaintiff requests that judgment be entered as follows:
   1. For Plaintiff’s damages, including but not limited to, loss of earnings
      (past and future), benefits, emotional pain and suffering, mental
      anguish, humiliation and loss of enjoyment of life.
   2. Prejudgment interest and interest on the judgment.
   3. Costs, disbursements and expenses.
   4. Attorney’s fees as permitted by statute.
   5. For such other and further relief as the Court deems just and equitable.


Dated this 14th day of October, 2020.


                                             BY: s/Thomas D. Fiebiger
                                             Thomas D. Fiebiger
                                             Fiebiger Law, LLC
                                             ND ID # 04190
                                             6800 France Ave. S., Suite 190
                                             Edina, MN 55435
                                             612.399.6474
                                             Attorney for Plaintiff
